Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2020 has been entered.
 Claims 1-23 and newly added claim 24 were pending in this reissue of U.S. Patent No. 9,494,797 (hereinafter “the '797 patent” issued from application no. 13/720,831 (hereinafter “the '831 application”).  Upon entry of amendment filed 11/2/2020, claims 1-4, 6-9, 11, 14, and 16-20 have been amended, claims 12, 13, 22, and 23 have been cancelled. Newly added claim 24 has been amended and claims 25-26 are newly added.  Accordingly, Claims 1-11, 14-21, and 24-26 are currently pending.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Type of Reissue

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘797 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Priority
Petition filed 1/22/2020 was granted in Petition decision dated 2/26/2020 recognizing Applicant’s priority claim to provisional applications 61/667,362 (filed on July 2, 2012) and 61/668,953 (filed on July 6, 2012).
Non-Compliance with 37 C.F.R. 1.173
CFR 1.173 states:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). 

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

Amendments made to claims 1-4, 6-9, 11, 14, and 16-20 appear to have been improperly made relative to the previously filed amendment.  All amendments must be made relative to the patent claims.  Appropriate correction is required. 
Additionally, new claims 24-26 must be presented as underlined since all amendments must be made relative to the patent and not relative to the previous amendment.  Also, the status for claim 24 should be presented as – (New, currently amended) to more accurately indicate the status.  Appropriate correction is required or the subsequent response will be held non-bonafide.
Response to Arguments
Applicant’s arguments directed to the § 103 rejections are moot in light of the new rejection below. 
Regarding the rejection of claim 24 under 112 2nd paragraph, this rejection has been withdrawn in light of Applicant’s amendment which overcomes the rejection.
Applicant’s arguments directed to claims 6-8 are found persuasive.  Accordingly, the rejection of claims 6-8 under § 103 has been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a computer system” in claims 1 and 11 coupled with the functions, “to instruct…” (as per claim 1) and “operable to instruct” (as per claim 11). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
The corresponding structure of the claimed computer system includes at least processor 114, memory 116, memory controller 118, input/output controller 120, and communication interface 122 (see Fig. 1), and the flowchart in Fig. 13. (See also col. 4:52 – col. 5: 28).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
Claims 1-5, 10-11, 14-20, and 24-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konig (US 2013/0242402) in view of Hirsch et al. (US 8,654,234; hereinafter Hirsch)
Regarding claim 1, Konig teaches: An apparatus (1352) comprising: a display (1334) comprising a plurality of pixels (¶ 38) a computer system (1300) coupled with said display and operable to instruct said display to display images; and a SLM (spatial light modulator) array (120) located adjacent to said display and comprising a plurality of SLMs (130, 132, 134, 136, 138, 140). (See also ¶ 39, 121)
wherein said SLM array is operable to produce a light field by altering light emitted by said display to simulate an object that is in focus to an observer while said display and said SLM array are located within a near-eye range of said observer (¶ 35), 
wherein said SLM array modulates said light emitted by said display without changing direction of said light emitted by said display. (¶ 32, 60; 85; Figs 5-6)
Konig further teaches the corresponding structure of the claimed means-plus-function limitation, computer system to include at least processor 1302, memory/memory controller 1304 and 1306, input/output controller 1338, and communication interface 1320(see Fig. 13), and the flowchart in Fig. 8.
Konig additionally teaches the newly added limitations of having the SLMs altering an intensity of light emitted by pixels of said display at varying degrees to simulate an object that is in focus and within an accommodation range of an observer.  See Konig, ¶126 and 131.  To the extent that Konig may not explicitly provide this teaching in the same embodiment as the other intensity of light in order to allow independent selection of intensity and color for each picture element using controllable point light sources, in order to allow for images to be projected to the observer. 
Regarding newly added limitation of claim 1: “a plurality of SLM arrays arranged in a layered configuration, adjacent to said display and each comprising a plurality of SLMs…”, Konig teaches:
[0135] The integrated selectably transmissive internally focused intermediate image lens and controllable light source arrangement 1600 shows a first row of selectably transmissive internally focused intermediate image lenses 1602, a second row of selectably transmissive internally focused intermediate image lenses 1604, and a third row of selectably transmissive internally focused intermediate image lenses. Each of these three rows of selectably transmissive internally focused intermediate image lenses contains columns of selectably transmissive internally focused intermediate image lenses. As an example of the columns, a first column of selectably transmissive internally focused intermediate image lenses 1630 and a second column of selectably transmissive internally focused intermediate image lenses 1632 are shown. The arrangement of selectably transmissive internally focused intermediate image lenses within integrated selectably transmissive internally focused intermediate image lens and controllable light source arrangement 1600 form a lens based optical window, such as is described above with regards to FIG. 7. 

(Konig, paragraph 135)
Further, regarding newly added limitation of claim 1: “wherein each of said SLM arrays refreshes at a rate that is faster than a human flicker fusion threshold to increase at least one of a resolution or a brightness of said target image observed by said observer”,  secondary reference Hirsch teaches: LCDs that may be used as a spatial light modulators with fast response times so that the screen can be updated rapidly enough where the display frame rates remain above the flicker fusion threshold so that image flicker does not result (See Hirsch, Col. 6, lines 15-24).

 	Regarding claim 2, Konig discloses: The apparatus of claim 1, wherein each SLM of said plurality of SLMs is operable to modulate light produced by said display by partially attenuating said light emitted by said display. (See ¶ 121)
Regarding claim 3, Konig discloses: The apparatus of claim 2, wherein said display is semi-transparent, and further wherein each SLM of said plurality of SLMs is operable to modulate light passing through said display (See ¶ 42, 47, and 60).
Regarding claim 4, Konig discloses:  The apparatus of claim 1, wherein said SLM array is operable to project anisotropic light by altering isotropic light produced by said display. (¶ 47, 85, 121, 137)
Regarding claim 5, Konig discloses:  The apparatus of claim 1, wherein said light field is operable to simulate a 3D object located beyond said near-eye range of said observer. (¶ 35, 51 and 64). 
Regarding claim 10, Konig discloses: The apparatus of claim 1, wherein said display comprises a plurality of sub-displays disposed side by side to one another. (See ¶ 36, 52, 56).
Regarding claim 11, Claim 11 is a broader version of independent claim 1 and is therefore rejected on the same basis as presented in the rejection of claim 1 above.  
Regarding claim 14, Konig discloses: The apparatus of claim 11, wherein said image is out of focus if viewed without said first SLM array and said image is in focus if viewed through said first SLM array. (See ¶ 115)

Regarding claim 16, Konig discloses: The apparatus of claim 11, wherein said first SLM array and said display are operable to alter light from a surrounding environment and light from said display to provide an augmented reality experience. (See ¶ 101 and 102)
Regarding claim 17, Konig discloses: The apparatus of claim 11, wherein said first SLM array and said display are operable to provide a virtual reality experience. (See ¶ 56, 101 and 102)
Regarding claim 18, this claim recites commensurate limitations to claims 1 and 11, and is therefore rejected for the same reasons presented in the rejection of those claims.  Claim 18 recites an additional limitation directed to the SLM array partially attenuating light emitted by said display without changing direction of said light emitted by said display. This limitation is taught by Konig - See ¶ 123, 137, 150.
Regarding claim 19, Konig discloses: The method of claim 18, wherein said target image simulated by said near-eye light field is in focus to an observer's eye when said display and said SLM array are in a near-eye range of said observer's eye. (See ¶ 35)

Regarding claim 20, Konig discloses: The method of claim 18, wherein said SLM array is operable to project anisotropic light by altering isotropic light produced by said display. (See ¶ 47, 85, 121, 137)
Regarding claim 24, Konig discloses: wherein a plurality of light rays emitted by said pixels of said display in a plurality of different directions are passed through said SLM array without changing direction of said plurality of light rays. See Konig (¶ 32, 60; 85; Figs 5-6).
.
Claims 9 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konig, Hirsch, and Bell (US 2013/0021226).
Konig and Hirsch do not specifically disclose: 
as per claim 9: The apparatus of claim 1, further comprising an eye-track adjustment system operable to track a gaze of an eye, wherein said eye-track adjustment system is operable to communicate information related to a gaze of an eye to said computer system for determination of an image for display by said computer system based on said information;
 	as per claim 21: The method of claim 18, wherein said determining is based on aberrations of said observer's eye, a gaze of said observer's eye, and a distance between said observer's eye and said SLM array.
However, Bell teaches an analogous display device for being used close to the eye of a user, wherein the device can detect eye ball motion, blinking, eye lens diopter strength, and pupil dilation of the user/wearer; capturing an image of the eye that can be used to determine tracking of the eye. (See Bell ¶ 44-45 and 48).  In light of the teachings of Bell, it would have been obvious to one of ordinary skill in the art to modify the display devices of Konig and Hirsch, by tracking the gaze of a user’s eyes, in order to provided corrective eye wear to correct for far-sightedness or near-sightedness (See Bell ¶ 45).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record fails to disclose, teach, or suggest a system that determines an image that counteracts aberrations of an observer’s eye wherein the aberrations include at least one of myopia, hyperopia, astigmatism, or presbyopia, in combination with the other claimed elements of parent claim 1.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CAMERON SAADAT/Primary Examiner, Art Unit 3992               


Conferees:   
/WHC/
Primary Examiner, Art Unit 3992


                              /ALEXANDER J KOSOWSKI/                              Supervisory Patent Examiner, Art Unit 3992